Exhibit 10.85

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is by and between TeleTech
Services Corporation, a Delaware corporation (the “Company”), a wholly owned
subsidiary of TeleTech Holdings, Inc., a Delaware corporation (“TeleTech”), and
Anthony Tsai  ("Executive”) (each a “Party” and together the “Parties”),  and is
executed to be effective as of the Start Date of employment (“Effective Date”).

 

1.Appointment. 

 

a.  The Company hereby employs Mr. Tsai as Executive Vice President, Chief
Information and Innovation Officer to lead its global technology groups,
including its Customer Technology Services segment, its Information Technology
organization, its Information Security function;  its bConnected and Humanify
technologies, and to enable TeleTech to deliver its business objectives, as
established from time to time by the TeleTech board of directors (the “Board”)
and TeleTech management executive committee (the “Executive Committee”). In this
role, Mr. Tsai will report to TeleTech’s Chief Executive Officer and will become
a member of the TeleTech executive leadership team and its Executive Committee.
 The Executive hereby accepts such appointment with the Company effective
September 5, 2017 (“Start Date”).

 

b.  Executive shall devote his full-time and best efforts to the performance of
all duties contemplated by this Agreement and, as assigned to Executive from
time to time by   the CEO or his or her delegate in the event of the CEO’s
absence. Unless otherwise specifically authorized in writing by TeleTech,
Executive shall not engage in any other business activity, or otherwise be
employed by any other company.  This shall not preclude Executive from serving
on boards of directors with TeleTech’s prior written approval.

 

c.  Executive acknowledges that, as part of his employment duties,  Executive
may be required to perform services for, and serve as an officer and/or director
of, TeleTech subsidiaries, affiliates and related entities, on behalf of and as
requested by TeleTech; and Executive agrees to perform such duties diligently
and without further compensation.  Although employed by the Company, a TeleTech
subsidiary, Executive as a member of the TeleTech executive leadership team
shall render services to TeleTech as necessary and desirable to protect and
advance the best interests of TeleTech, acting, in all instances, in accordance
with TeleTech Ethics Code: How TeleTech Does Business (or a successor code of
conduct document).  

 

2.Compensation.

 

a. Salary and Period Salary Review.    As of the Start Date, Executive’s base
salary shall be $350,000 per year (“Base Salary”), payable in equal installments
in accordance with the Company’s standard payroll practice, less legally
required deductions and withholdings.  Executive’s Base Salary may be
periodically reviewed and adjusted in accordance with TeleTech standard
procedures.

 

b. Relocation.You understand and agree that the role of TeleTech’s Chief
Information and Innovation Officer is based at the Company’s HQ in Colorado.  By
accepting this employment Executive agrees to relocate from his current state of
residence to greater metropolitan area of Denver in the state of Colorado as
soon as reasonable and no later than June 30, 2018.  TeleTech will reimburse the
Executive for reasonable relocation expenses not to exceed $100,000, including
gross up for tax purposes, if any.   All relocation expenses to be incurred and
submitted in accordance with the Company’s relocation policies and procedures.
 Exhibit B to this Agreement outlines the terms and obligations with respect to
this relocation assistance, which must be repaid on a pro-rated basis in the
event Executive  resigns within two years of the Start Date.  

 

c. Variable Incentive Plan (annual cash) Bonus.  Beginning in 2017, and annually
thereafter,  Executive will be eligible to participate in an annual performance
based cash incentive program, currently referred to as TeleTech’s Variable
Incentive Plan (“VIP”).  Executive’s annual VIP opportunity shall be up to 50%
of his Base Salary (i.e. up to $175,000,   based on current level of Base
Salary), tied to

1

 

--------------------------------------------------------------------------------

 

 

 

the annual targets and goals of the business as set by  the Board and the CEO. 
Executive’s annual VIP awards are discretionary and not guaranteed. They are
based on TeleTech’s and Executive’s performance against targets, as set by the
Board and the CEO and will be based on a combination of: (1) TeleTech-wide
business results; (2) Customer Technology Services business segment specific
results; (3) legacy Humanify specific results; (4) bConnected specific results;
 (5) internal IT specific results; and (6)  Executive’s individual performance
against agreed goals related to the execution of TeleTech’s long-term and
short-term plans to meet its strategic and financial goals. Executive’s 2017 VIP
will be paid in the first quarter of 2018, after TeleTech’s annual results of
operations have been determined; and shall be prorated based on the actual time
Executive worked for TeleTech in 2017.  Timing and schedule for post 2017 VIP
awards is expected to be similar to 2017 VIP and is determined by the Board
annually.

 

d. Reimbursement of Business Expenses.  The Company agrees to reimburse
Executive for all reasonable out-of-pocket business expenses incurred by
Executive on behalf of the Company, including Company required periodic travel
between Executive’s state of residence and TeleTech’s HQ in Colorado prior to
the Executive’s relocation as provided in Section 2(b) of this Agreement,
provided that Executive properly accounts to the Company for all such expenses
in accordance with the rules and regulations of the Internal Revenue Service
under the Internal Revenue Code of 1986, as amended (the “Code”) and in
accordance with the standard policies of the Company relating to reimbursement
of business expenses incurred by its employees. 

 

e. Withholdings.  All payments made under this Section 2, or under any other
provision of this Agreement, will be subject to withholding of the federal,
state, and local taxes, Social Security, Medicare and other withholdings in such
amounts as is reasonably determined by Company.

 

3.Restricted Stock Units (RSUs).

 

a. Time-Based New Hire RSU Grant.  TeleTech shall grant to Executive restricted
stock units (“RSUs”) with a market value of $500,000, based on TeleTech stock
fair market value at the time of the grant, subject to the approval of the
Compensation Committee of the Board (“New Hire RSUs”).  The New Hire RSUs shall
vest in accordance with the terms and conditions set forth in the Restricted
Stock Unit Agreement, attached hereto as Exhibit A and incorporated herein by
reference.    The New Hire RSUs shall vest in installments, with 40% of the
grant vesting on the 2nd anniversary of the Start Date, and 20% each vesting on
the 3rd, 4th, and 5th anniversaries of the Start Date, provided that Executive
continues to be employed by the business on each of the vesting dates.

b. Annual Equity Grants.  TeleTech employees at Executive’s level participate in
TeleTech annual Equity Grant program, designed to provide long term incentives
for senior executives in the form of RSUs.  Executive will become eligible for
the annual Equity Grant program beginning in 2018, with an Annual Equity Grant
opportunity of up to 50% of Executive’s Base Salary (i.e., up to $175,000 fair
market value at time of grant eligibility). Annual Equity Grants are
discretionary and not guaranteed and they are based on TeleTech’s and
Executive’s performance against targets, as set by the Board.  If granted, these
RSUs currently vest in equal increments over a four-year period commencing on
the anniversary date of the grant. The Company reserves the right to change the
terms of the equity grants in its discretion, provided, however, that Executive
will be entitled to the equity terms that are available to other executives at
his level in the organization.

4.Bonus and Equity Award Enhancements for Senior Executives.

Notwithstanding the provisions of Sections 2(c) and 3(b) the Compensation
Committee of the Board may, on the recommendation of the CEO, approve an annual
VIP award and/or Annual Equity Grant enhancement for the Executive up to 2
times  the level provided in Sections 2(c) and 3(b) of this Agreement (i.e. the
Executive’s potential annual VIP awards and Equity Grants may be up to 100% of
his Base Salary).  Such bonus and equity enhancements are entirely discretionary
and based on exceeding the Company’s financial targets and Executive’s
contribution to TeleTech’s overall performance.    



2

 

--------------------------------------------------------------------------------

 

 

 

5.Benefits.

a.Health Insurance and other benefits.  Executive and his dependents shall be
eligible for coverage and may choose to enroll under TeleTech’s group medical,
vision, and dental insurance and other insurance plans made available to the
Company's employees, beginning on the first of the calendar month after 30 days
tenure with the Company (for clarification, the Executives eligibility for
participation in these benefits will start on November 1, 2017, assuming the
start date of September 5, 2017).

b. Miscellaneous benefits.  Executive shall receive benefits generally
applicable to the Company’s management employees that are from time to time in
effect, such as the Company’s 401(k) and Deferred Compensation Plans.

 

c.Paid Leave. Executive shall be eligible for a Paid Time Off (PTO) benefit
pursuant to TeleTech’s current PTO Policy (or any other vacation/sick policy
then in effect).  Executive will also be paid for time off for certain holidays
as set forth in Company’s current Company Holiday Policy.

 

6.Relationship Between this Agreement and Other Company Agreements. 

 

In the event of any direct conflict between any term of this Agreement and any
TeleTech contract, policy, procedure, guideline or other publication addressing
the same terms and conditions contained in this Agreement, the terms of this
Agreement shall control in regard to Executive’s employment. 

 

7.Termination.

 

a.Termination by Either Party.  Except as set forth in Section 7(c), (e) and
(f), either Party may terminate the employment relationship with 30 days’
written notice to the other.  Both parties may mutually agree to a shorter
period.  

 

b.Termination by the Company without Cause.  Upon 30 days written notice, the
Company, in its sole discretion, may terminate Mr. Tsai’s employment without
Cause (as “Cause” is defined in Section 7(g) below).  If Mr. Tsai
executes a separation agreement in a form substantially similar to the agreement
set forth in Exhibit C (attached hereto), releasing all legal claims except for
those that cannot legally be released and Mr. Tsai
continues to comply with all terms of such separation
agreement, and any other agreements signed by the Executive with the
Company, then the Company shall pay Mr. Tsai severance compensation equal to
twelve (12) full calendar months of Mr. Tsai’s then current Base Salary. Salary
continuation payments will be made at the Company’s regular payroll intervals,
provided, however, payments accruing for payroll periods prior to the date that
the Company has received a signed and effective separation agreement and release
shall be suspended and paid on the first payroll date following the effective
date of the separation and release. 

 

If the Company terminates this Agreement without Cause  under this Section
 7(b), and the Company pays Mr. Tsai the compensation earned as of the effective
date of the termination, and provides Mr. Tsai
severance compensation in the amount and on the terms specified in this Section
7(b), the Company’s acts in doing so shall be
in complete accord and satisfaction of any claim that Mr. Tsai
has or may at any time have for compensation or payments of any kind from the
Company or TeleTech arising from or relating in whole or part to Mr.
Tsai's employment with the Company and/or
this Agreement. If the separation agreement and legal release referenced above
are not signed within thirty (30) days from the date that such documents
are presented to Mr. Tsai (which the Company shall present no later than fifteen
(15) days after the effective date of Executive’s termination), then Mr. Tsai
waives his right to receive any severance compensation pursuant to this
Agreement, even if Mr. Tsai were to successfully litigate any claim against the
Company and/or TeleTech.  

 



3

 

--------------------------------------------------------------------------------

 

 

 

c. Termination by the Company for Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in Section 7(g),
with the Company's only obligation being the payment of any salary compensation
earned as of the date of termination, and any continuing obligations under the
Company benefit plans then in effect, and without liability for severance
compensation of any kind, including the severance set forth in Section 7(b). 

 

d. Termination by Executive.  For the avoidance of doubt, the Executive is not
entitled to severance compensation if he terminates his employment with Company
for any reason.  If the Executive terminates his employment as provided in
Section 7(a), in addition to the notice of such termination, the Executive must
follow TeleTech’s direction and cooperate with the Company to assure timely and
orderly transition of his responsibilities to others at TeleTech. 

 

e. Termination upon Executive’s Death.  This Agreement shall terminate
immediately upon Executive’s death if such death occurs during the term of
employment.  Thereafter, the Company shall pay to the Executive’s estate, as
directed by the Executive’s authorized representative, all compensation fully
earned, and benefits fully vested as of the last date of Executive’s continuous,
full-time active employment with the Company.  For purposes of this Agreement,
continuous, full-time active employment shall be defined as the last date upon
which Executive continuously performed his job responsibilities on a regular,
full-time basis consisting of at least 35 hours per week, and in the usual
course of the Company’s business (“Continuous Full-Time Active Employment”).  In
case of Executive’s death, the Company shall not be required to pay any form of
severance or other compensation concerning or on account of the Executive’s
employment with the Company or the termination thereof.

 

f. Termination Due to or Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Executive unable
to perform the essential functions of his position with reasonable accommodation
(the “Initial Disability Period”), Executive shall continue to receive his base
salary as provided in Section 2(a) of this Agreement.  Thereafter, if Executive
qualifies for benefits under the Company’s long term disability insurance plan
(the “LTD Plan”), then Executive shall remain on leave for as long as Executive
continues to qualify for such benefits, up to a maximum of 180 consecutive days
(the “Long Term Leave Period”).  The Long Term Leave Period shall begin on the
first day following the end of the Initial Disability Period.  During the Long
Term Leave Period, Executive shall be entitled to any benefits to which the LTD
Plan entitles Executive, but no additional compensation from the Company in the
form of salary, performance bonus, equity grants, allowances or otherwise. If
during or at the end of the Long Term Leave Period Executive remains unable to
perform the essential functions of his position, then the Company may terminate
this Agreement and Executive’s employment. If the Company terminates Executive’s
employment under this Section 7(f), the Company’s payment obligation to
Executive shall be Executive Continuous, Full-Time Active Employment with the
Company. 

 

g. Definition of “Cause”.  For purposes of this Agreement, “Cause” shall have
the following meaning:

 

(i) Fraud,  theft, embezzlement (or attempted fraud, theft, embezzlement),
dishonest acts or illegal conduct;

 

(ii) Other similar acts of willful misconduct on the part of Executive resulting
in damage to TeleTech or the Company;

 

(iii) A material breach by the Executive of this Agreement;

 

(iv) Use of any controlled substance or alcohol while performing Executive’s
duties, except as part of a TeleTech or Company-sponsored event in connection
with a business-related social engagement such as a trade conference or customer
entertainment, but only in moderation and in a professional manner that reflects
positively on TeleTech and the Company; with visible inebriation at a
business-related social engagement constituting a cause for immediate
termination;

 



4

 

--------------------------------------------------------------------------------

 

 

 

(v) A  breach of a  fiduciary duty that results in an adverse impact to TeleTech
or the Company or in personal profit to the Executive (as determined by the
Company based on its conflict of interest policies outlined in the TeleTech
Ethics Code: How TeleTech Does Business (or a successor code of conduct
document));

 

(vi) Use of trade secrets or confidential information of TeleTech or the
Company, other than in pursuit of TeleTech or the Company’s business; 

 

(vii) Aiding a competitor of TeleTech; or

 

(viii) Failure by Executive in the performance of his duties that results in
material adverse effect on TeleTech, the Company or TeleTech subsidiary
companies. 

 

If the act or acts constituting Cause are susceptible of cure, Company will
provide Executive with written notice setting forth the acts constituting Cause
and providing that Executive may cure such acts within thirty (30) business days
of receipt of such notice.  Any recurrence of acts constituting Cause within one
(1) year of the original occurrence will void Executive’s right to such
pre-termination right to cure.

 

h.Continuing Obligations. Mr. Tsai shall remain subject to the Company’s
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation (“Confidentiality Agreements”),
Arbitration agreements, Equity Agreements, and any other similar agreements
executed at any time during his employment, including without limitation this
Agreement, all of which survive termination of employment.

 

8.Successors and Assigns.    

 

The Company, its successors and assigns may in their sole discretion assign this
Agreement to any person or entity in connection with the merger, acquisition or
other business combination that results in the divestiture or transfer of all or
substantially all the assets of the Company. This Agreement shall bind, and
inure to the benefit of the Company's successors or assigns.    This Agreement
is for personal services and the Executive shall not assign his rights or
obligations hereunder.

9.Governing Law and Dispute Resolution.    

a.Good Faith Negotiation Requirement.    Executive and the Company agree that in
the event of any controversy or claim arising out of or relating to Executive’s
employment with and/or separation from the Company, they shall negotiate in good
faith to resolve the controversy or claim privately, amicably and
confidentially.  Each party may consult with counsel in connection with such
negotiations. 

b.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Colorado without regard to conflict of law
principles.

c.Disputes.  The parties agree that any action arising from or relating in any
way to this Agreement, shall be resolved and tried in the state or federal
courts situated in Denver, Colorado. The parties consent to jurisdiction and
venue of those courts to the greatest extent allowed by law.  In this regard,
the Executive acknowledges and admits to all or a combination of several
following substantial contacts with Colorado:  (i) the Executive is employed,
provides services for or otherwise is affiliated with an legal entity
headquartered in the state of Colorado; (ii) the Executive receives the
compensation in a form of Employee checks or wire transfers that are drawn
either directly or indirectly, from bank accounts in Colorado; (iii) the
Executive regularly interacts with, contacts and is contacted by  other TeleTech
employees and executives in Colorado; (iv) the Executive either routinely
travels to or attends business meetings in Colorado; and (v) the Executive
receives substantial compensation and benefits as a result of TeleTech being a
corporation headquartered in and subject to the laws of Colorado.  Based on
these and other contacts, the Executive acknowledges that he could reasonably be
subject to the laws of Colorado.



5

 

--------------------------------------------------------------------------------

 

 

 

d.Attorney’s fees. The party that substantially prevails in any action to
enforce any provision of this Agreement shall recover all reasonable costs and
attorneys' fees incurred in connection with the action.



10.Non-Disclosure, Non-Competition and Non-Solicitation.    

 

Executive agrees to execute, simultaneously with the execution of this
Agreement, the Company’s Agreement to Protect Confidential Information, Assign
Inventions and Prevent Unfair Competition and Unfair Solicitation
(“Confidentiality Agreement”), incorporated herein by reference as Exhibit
D.  In addition to the provisions of the Confidentiality Agreement, the
Executive  in consideration of the employment opportunity and compensation
provided hereunder, agrees and covenants during the term of his affiliation with
the Company (as an employee or otherwise):

a. Non-Compete Undertaking.  For a period of twelve (12) months from separation
from the Company, not to work or otherwise contribute his knowledge, directly or
indirectly, in whole or in part, as an employee, officer, owner, manager,
advisor, consultant, agent, partner, director, significant shareholder (i.e. a
shareholder holding more than 5% of outstanding equity in the company),
volunteer, intern or in any other similar capacity anywhere in the world to a
business entity engaged in the same or substantially similar business as
TeleTech its subsidiaries and affiliates, including entities engaged in the full
life cycle of customer strategy, analytics-driven, technology-enabled customer
engagement management solutions from customer engagement strategy consulting, to
technology and analytics driven customer acquisition to technology solution
development and integration to business process outsourcing customer care
(collectively, “TeleTech Business”).  The Non-Compete Undertaking shall apply
throughout, and shall be limited by, the territory where the Executive performs
services for the Company and TeleTech as provided in this Agreement.  For the
avoidance of doubt, the term ‘performs services for’ shall not be limited to
‘works at’ or any other limitation delineating where the Executive performs the
actual services, but instead shall be related to the entire territory where the
Company and TeleTech benefits and is reasonable to expect to benefit from the
Executive’s services. Given the Executive’s role as the Senior Vice President
for Enterprise Services business segment, and the world-wide reach of the
Company’s business, the territory for purposes of this Agreement shall be
worldwide.

b. Employee Non-Solicitation Undertaking.  For a period of twelve  (12) months
from separation from the Company, agrees not to solicit, hire, recruit, attempt
to hire or recruit, or induce the termination of employment, directly or
indirectly, of any then current employee of the Company or its subsidiaries and
affiliates; and

c. Client Non-Solicitation Undertaking.  For a period of twelve (12) months from
separation from the Company, agrees not to solicit or interfere with business
relationships between TeleTech and current and prospective (currently actively
pursued) clients of TeleTech, or any of its subsidiaries and affiliates, for
purposes of offering or accepting goods or services similar to or competitive
with those offered by TeleTech or any of its subsidiaries and affiliates.

d.Consequences of Breach. If the Executive breaches any of the covenants and
undertakings set forth in this Section  10:

(i)All of Executive’s unvested RSUs shall be immediately forfeited and neither
TeleTech nor the Company shall have any further liabilities to Executive
pursuant to this Agreement, including without limitation no liability for any
RSUs not yet granted or granted and unvested;  

(ii)Executive and those who aid him in such breach shall be liable for all costs
and business loses including any damages and out of pocket expenses associated
with or resulting from such breach; and



6

 

--------------------------------------------------------------------------------

 

 

 

(iii)Executive hereby consents and agrees that the Company and TeleTech shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

11.IRSC   Section 409A. 

a.Interpretation.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from, or complies with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Internal Revenue Service guidance and Treasury Regulations thereunder
(“Section 409A”). It is the Parties’ intention that salary continuation payments
under the Agreement will be exempt from the requirements of Section 409A because
they are short term deferrals under Treas. Reg. Sec. 1.409A-1(b)(4) or payments
under a separation pay plan within the meaning of Treas. Reg. Sec.
1.409A-1(b)(9) and the Agreement shall be construed and administered in a manner
consistent with such intent.

b.Separation from Service; Separate Payments.  Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit subject to
Section 409A, including an exemption from Section 409A, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of
Executive’s termination of employment, all references to Executive’s
“termination of employment” shall be construed to mean a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), and Executive
shall not be considered to have had a termination of employment unless such
termination constitutes a “separation from service” with respect to
Executive.  If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

c.Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of Executive’s “separation from
service”, any benefit or payment that constitutes non-exempt “nonqualified
deferred compensation” (within the meaning of Section 409A) and is payable on
account of the Executive’s separation from service shall be delayed in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any such
delayed payment shall be paid to Executive in a lump sum during the ten (10) day
period commencing on the earlier of (i) the expiration of a six-month period
from the date of Executive’s “separation from service,” or (ii) Executive’s
death.  To the greatest extent permitted under Section 409A, any separate
payment or benefit under the Agreement will not be deemed to constitute
“nonqualified deferred compensation” subject to Section 409A and the six-month
delay requirement to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) or 1.409A-1(b)(9), or in any other applicable
exception or provision of Section 409A.

d.Reimbursements.  With regard to any provision in this Agreement that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expenses were incurred.



7

 

--------------------------------------------------------------------------------

 

 

 

e.Cooperation.  If the Parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Section 409A do not so
comply, Executive and the Company agree to amend this Agreement, or take such
other actions as Executive and the Company deem necessary or appropriate, to
comply with the requirements of Section 409A, while preserving benefits that
are, in the aggregate, no less favorable than the benefits as provided to
Executive under this Agreement.  If any provision of this Agreement would cause
such payments or benefits to fail to so comply, such provision shall not be
effective and shall be null and void with respect to such payments or benefits,
and such provision shall otherwise remain in full force and effect.

12.Miscellaneous.

 

a. Severability. If any court of competent jurisdiction declares any provision
of this Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

 

b. Modification of Agreement.  This Agreement or any other term or condition of
employment shall not be modified by word or deed, except in writing signed by
the Executive and the Executive Vice President, Chief Administrative Officer or
Chief Executive Officer for TeleTech.

 

c. Waiver. No provision of this Agreement shall be deemed waived, nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 

d. Construction.  Whenever applicable, masculine and neutral pronouns shall
equally apply to the feminine genders; the singular shall include the plural and
the plural shall include the singular.  The Parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the agreement's
terms and to consult with counsel of their own choosing.  Therefore, the Parties
expressly waive all applicable common law and statutory rules of construction
that any provision of this Agreement should be construed against the agreement's
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.

 

e. Executive’s Representations and Warranties.  Executive represents and
warrants, to the best of his knowledge, that the Executive is not a party to any
employment, non-competition or other agreement or restriction which could
interfere with the Executive’s employment with the Company or Executive’s or the
Company’s or TeleTech’s rights and obligations hereunder, and that Executive’s
acceptance of employment with the Company and the performance of Executive’s
duties hereunder will not breach the provisions of any contract, agreement, or
understanding to which Executive is a party or any duty owed by Executive to any
other person. 

 

f.  Counterparts, Telecopies and PDFs.  This Agreement may be executed in
counterparts, or by copies transmitted by pdf or telecopier, which counterparts
and/or facsimile transmissions shall have the same force and effect as had the
contract been executed in person and in original form.

 

g. Return and/or Forfeiture of Compensation and Equity Grants.  Notwithstanding
any other provision in this Agreement or in the related RSU agreements, in the
event that pursuant to the terms or requirements of the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or
of any applicable laws, rules or regulations promulgated by the US Securities
and Exchange Commission or any listing requirements of any stock exchange or
stock market on which any securities of TeleTech trade, from time to time, and
in the event any bonus payment, stock award or other payment is based upon the
satisfaction of financial performance metrics which are subsequently reversed
due to a restatement or reclassification of financial results of TeleTech, then
any payments made

8

 

--------------------------------------------------------------------------------

 

 

 

or equity awards granted (and equity received pursuant to these awards) shall be
returned and forfeited to the extent required and as provided by applicable
laws, rules, regulations or listing requirements.  This Section 12(g) shall
survive any expiration or termination of this Agreement for any reason.

 

h. Controlling Provisions.    The employment arrangement contemplated by this
Agreement includes other related documents in addition to this Employment
Agreement, some of which are TeleTech and the Company’s standard documents not
otherwise tailored to this transaction.  To the extent any provisions of these
related agreements contradict the clear provisions and terms of this Employment
Agreement, the provisions of this Agreement shall be controlling.

 

Executive acknowledges and agrees: that he understands this Agreement; that he
enters into it freely, knowingly, and mindful of the fact that it creates
important legal obligations and affects his legal rights; and that he
understands the need to consult concerning this Agreement with legal counsel of
his own choosing, and has had a full and fair opportunity to do so.

 

Executive:

 

 

By: ___________________

Anthony Tsai

 

 

 



Date:    ___________________

TeleTech Services Corporation:

 

 

By:___________________________

Regina M. Paolillo,  Chief Administrative and Financial Officer

 

 

 

Date:   ___________________________

 

 

 

 





9

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

To

Executive Employment Agreement

(Time-Based RSU Grant)

 

TELETECH HOLDINGS, INC.

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this "Agreement") is made and
entered into as of [DATE] (the "Grant Date") by and between TeleTech Holdings,
Inc., a Delaware corporation (the "Company") and Christopher Rence  (the
"Grantee").

This Agreement is governed by the terms of the TeleTech Holdings, Inc. 2010
Equity Incentive Plan (the "Plan") pursuant to which the Company may grant
awards of Restricted Stock Units (“RSUs”) to Eligible Individuals, including
employees, directors and consultants of the Company and its Affiliates
(together, “TeleTech”).  Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan. The terms and provisions of the
Plan as they may be amended from time to time are incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

The parties agree to be legally bound by this Agreement, and in exchange for
sufficient consideration, the adequacy of which is not in question, agree as
follows:

1.



Grant of RSUs.  Pursuant to the Plan, the Company grants to the Grantee an RSU
award in the amount of USD Six Hundred Fifty Thousand Dollars ($650,000), which
represents ____________________shares of Common Stock of the Company at fair
market value as of market close on the Start Date (rounded up or down to a whole
number of shares) and on the terms and conditions provided in this Agreement and
the Plan (“RSU Award”).

2.



Consideration. The grant of this RSU Award is in consideration of the services
to be rendered by the Grantee to TeleTech during the restricted period and for
other covenants provided in this Agreement.

3.



Restricted Period; Vesting. Except as otherwise provided in the Plan and the
Agreement and provided that the Grantee provides continuous services to TeleTech
through each applicable vesting date, the RSUs will vest and the corresponding
shares of Common Stock of the Company (or cash equivalent) will be issued in
accordance with the following schedule:

 

 

Vesting Date

Common Stock to Vest

Year 2

40% RSUs to vest on this vesting date

Year 3

20% RSUs to vest on this vesting date

Year 4

20% RSUs to vest on this vesting date

Year 5

20% RSUs to vest on this vesting date



10

 

--------------------------------------------------------------------------------

 

 

 

 

The period during which the RSUs remain unvested and forfeitable is referred to
as the "Restricted Period".

a.



The unvested portion of the RSU Award shall be forfeited immediately upon the
termination of the Grantee’s services to TeleTech for any reason, including
separation, death, disability or any other reason where the Grantee no longer is
providing services to TeleTech, and the Company nor its Affiliates shall have
any further obligations to the Grantee under this Agreement for such forfeited
RSUs.

b.



Pursuant to the delegation of the Compensation Committee of the Board, the
executive leadership team of the Company (the “Executive Committee”), in its
sole discretion, shall have the authority to determine the effect of all matters
and questions with respect to Grantee’s termination of affiliation with TeleTech
and whether  continuous services are being provided as these matters  relate to
RSU Award vesting, including, without limitation, the question of whether a
termination of service has occurred, whether a  leave of absence or disability
constitute a termination of service and other similar questions. 

c.



For purposes of the Plan and this Agreement, a Grantee’s status as an employee,
director or consultant of TeleTech shall be deemed to be terminated in the event
that the Company’s subsidiary employing or contracting with such Grantee ceases
to be a  Company subsidiary following any merger, sale of stock or other
corporate transaction or event (including, without limitation, a spin-off).

4.



Restrictions. Subject to any exceptions set forth in this Agreement or the Plan,
during the Restricted Period, the unvested portion of the RSU Award and any
related rights may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or transfer or encumber the RSU Award or its
related rights during the Restricted Period shall be ineffective and, if any
such attempt is made, the RSU Award will be forfeited by the Grantee and all of
the Grantee's rights under the Plan and this Agreement shall immediately
terminate without any payment or consideration by TeleTech.

5.



No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon the Grantee any right to be retained in any position, as an employee,
consultant or director of TeleTech. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of TeleTech to terminate
the Grantee's services (employment or otherwise) at any time, with or without
cause.

6.



Adjustments.    Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any vested RSUs that have not been settled
pursuant to the Plan, make any adjustments necessary to prevent accretion, or to
protect against dilution, in the number and kind of shares that may be used to
settle vested RSUs in the event of a change in the corporate structure or shares
of TeleTech;  provided, however, that no adjustment shall be

11

 

--------------------------------------------------------------------------------

 

 

 

made for the issuance of preferred stock of TeleTech or the conversion of
convertible preferred stock of TeleTech.  For purposes of this Section 6, a
change in the corporate structure or shares of TeleTech includes, without
limitation, any change resulting from a recapitalization, stock split, stock
dividend, consolidation, rights offering, spin-off, reorganization or
liquidation, and any transaction in which shares of Common Stock are changed
into or exchanged for a different number or kind of shares of stock or other
securities of TeleTech or another entity.

7.



Tax Liability and Withholding.  The Grantee shall be required to pay, and the
Company or its administrator shall have the right to deduct from any
compensation paid to the Grantee pursuant to the Plan and the RSU Award, the
amount of any required withholding taxes applicable upon the vesting of the RSU
Award or the issuance of the Common Stock of the Company (or cash equivalent)
and to take all such other action as the Company deems necessary to satisfy all
obligations for the payment of such withholding taxes.

8.



Non-competition and Non-solicitation. 

8.1



In consideration of the RSU Award, the Grantee agrees and covenants during the
term of his/her affiliation with TeleTech (employment or otherwise) not to:

d.



Non-Compete Undertaking.  For a period of twelve (12) months following your
termination of employment, work or otherwise contribute his/her knowledge,
directly or indirectly, in whole or in part, as an employee, officer, owner,
manager, advisor, consultant, agent, partner, director, significant shareholder
(i.e. a shareholder holding more than 5% of outstanding equity in any such
entity), volunteer, intern or in any other similar capacity anywhere in the
world to a business entity engaged in the same or substantially similar business
as the Company, its subsidiaries and affiliates, including entities engaged in
the full life cycle of customer strategy, analytics-driven, technology-enabled
customer engagement management solutions from customer engagement strategy
consulting, to technology and analytics driven customer acquisition to
technology solution development and integration to business process outsourcing
customer care (collectively, “TeleTech Business”).  The Non-Compete Undertaking
shall apply throughout, and shall be limited by, the territory where the Grantee
performs services for TeleTech in connection with which the RSU Award was
made.  For the avoidance of doubt, the term ‘performs services for’ shall not be
limited to ‘works at’ or any other limitation delineating where the Grantee
performs the actual services, but instead shall be related to the entire
territory where the Company benefits and is reasonable to expect to benefit from
the Grantee’s services.

e.



Employee Non-Solicitation Undertaking.  For a period of twelve (12) months
following your termination from employment, solicit, hire, recruit, attempt to
hire or recruit, or induce the termination of employment, directly or
indirectly, of any then current employee of the Company or its subsidiaries and
affiliates; and



12

 

--------------------------------------------------------------------------------

 

 

 

f.



Client Non-Solicitation Undertaking.  For a period of twelve (12) months
following your termination of employment, solicit or interfere with business
relationships between the Company and its current and prospective (currently
actively pursued) clients of the Company or any of its subsidiaries and
affiliates for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company or any of its subsidiaries and
affiliates.

8.2If the Grantee breaches any of the covenants and undertakings set forth in
this Section 8:

a.All unvested RSU Awards shall be immediately forfeited and cancelled;

b. He/she and those who aid him/her in such breach shall be liable for all costs
and business losses including any damages and out of pocket expenses associated
with or resulting from such breach; and

c.The Grantee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

8.3Acknowledgements.    

a.



Grantee acknowledges that the non-competition and non-solicitation provisions
above are fair and reasonable with respect to their scope and duration given the
Grantee’s position with TeleTech and the impact such activities would have on
the TeleTech Business. 

b.



Grantee further acknowledges that the geographic restriction on competition in
this Section 8 is fair and reasonable, given the nature and geographic scope of
the TeleTech Business, the investment of capital and resources by Company to
develop its business operations, and the nature of Grantee’s position with
TeleTech. 

c.



Grantee also acknowledges that while employed or otherwise affiliated with
TeleTech, Grantee has access to proprietary and unique trade secret information
that would be valuable or useful to Company’s competitors and that Grantee will
also have access to Company’s valuable customer relationships and thus
acknowledges that the restrictions on Grantee’s future employment and business
activities in TeleTech’s industry as set forth in this Section 8 are fair and
reasonable. 



13

 

--------------------------------------------------------------------------------

 

 

 

d.



Grantee acknowledges and is prepared for the possibility that Grantee’s standard
of living may be reduced during the non-competition and/or non-solicitation
period and assumes and accepts any risk associated with that possibility, and
further acknowledges that any such drop in Grantee’s standard of living does not
constitute undue hardship.

9.



Compliance with Law. The issuance and transfer of shares of Common Stock of the
Company upon the vesting of the RSU Award shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its legal counsel. The
Grantee understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

10.



Equity Holding Guidelines.  Some Grantees may be subject to the TeleTech
executive Stock Ownership Guidelines, attached to this Agreement and
incorporated within it by reference as Appendix A.  If in your role you are
subject to the Stock Ownership Guidelines, by signing below you (a) confirm that
you are (i) aware of the Company’s expectations with respect to your equity
holdings in the Company, (ii) the time you have to honor these expectations and
(iii) how the Company envisions that you reach the appropriate holding levels;
and (b) hereby agree to exercise best efforts to meet such expectations.   

11.



Data Privacy.  Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this Agreement and any other RSU grant materials by and
among, as applicable, the Grantee’s employer, TeleTech and its other Affiliates
for the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.  Grantee understands that TeleTech and the employer
may hold certain personal information about Grantee, including, but not limited
to, Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in TeleTech, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor (“Data”), for the exclusive purpose
of implementing, administering and managing the Plan.

Grantee understands that Data will be transferred to Bank of America, Merrill
Lynch or such other stock plan service provider as may be selected by TeleTech
in the future, which is assisting TeleTech with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different

14

 

--------------------------------------------------------------------------------

 

 

 

data privacy laws and protections than Grantee’s country.  Grantee understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  Grantee authorizes
TeleTech, Bank of America, Merrill Lynch and any other possible recipients which
may assist TeleTech (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the
Plan.  Grantee understands that Data will be held only as long as is necessary
to implement, administer and manage Grantee’s participation in the
Plan.  Grantee understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Grantee does not consent, or if Grantee later seeks to
revoke his or her consent, his or her employment status or service and career
with the employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Grantee’s consent is that TeleTech would not be able
to grant Grantee RSUs or other equity awards or administer or maintain such
awards.  Therefore, Grantee understands that refusing or withdrawing his or her
consent may affect Grantee’s ability to participate in the Plan.  For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that he or she may contact his or her local human
capital representative.

12.



Governing Law and Dispute Resolution.  

a.



Governing Law.  This Agreement will be construed and interpreted in accordance
with the laws of the State of Colorado without regard to conflict of law
principles.

b.



Disputes.    The parties agree that any action arising from or relating in any
way to this Agreement or the Plan shall be resolved and tried in the state or
federal courts situated in Denver, Colorado. The parties consent to jurisdiction
and venue of those courts to the greatest extent allowed by law. 

In this regard, the Grantee acknowledges and admits to all or a combination of
several following substantial contacts with Colorado:  (i)  Grantee is employed,
provides services for or otherwise is affiliated with a legal entity
headquartered in the state of Colorado; (ii)  Grantee receives the compensation
in a form of checks or wire transfers that are drawn either directly or
indirectly, from bank accounts in Colorado; (iii)  Grantee regularly interacts
with, contacts and is contacted by other TeleTech employees and executives in
Colorado; (iii)  Grantee either routinely travels to or attends business
meetings in Colorado; and (iv) Grantee receives substantial compensation and
benefits as a result of TeleTech being a corporation headquartered in and
subject to the laws of Colorado.  Based on these and other

15

 

--------------------------------------------------------------------------------

 

 

 

contacts, the Grantee acknowledges that he/she could reasonably be subject to
the laws of Colorado. 

c.Attorneys fees.  The party that substantially prevails in any action to
enforce any provision of this Agreement shall recover all reasonable costs and
attorneys' fees incurred in connection with the action.

13.Administration of the Agreement and Awards.

a.



Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Grantee or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Grantee and the Company.

b.



Settlement of Vested RSUs.  RSUs subject to an RSU Award shall be settled
pursuant to the terms of the Plan, in stock or cash, as soon as reasonably
practicable following the vesting thereof, but in no event later than March 15
of the calendar year following the year in which the RSUs vest.

c.



Amendment. The Company has the right to amend,  suspend, or cancel the unvested
RSUs granted hereunder, prospectively; provided that, no such amendment shall
adversely affect the Grantee's material rights under this Agreement without the
Grantee's consent, and to the extent the RSUs hereby granted are not yet vested
and the Grantee is not in breach of the Agreement, the Company shall provide a
substitute instrument of equal value and no less favorable terms in exchange for
amended, altered, suspended, discontinued or canceled RSUs.

d.



Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors, administrators and the person(s) to whom the
RSUs may be transferred by will or the laws of descent or distribution.

e.



Discretionary Nature of All Future Awards. This RSU Award is voluntary and
occasional and does not create any contractual, statutory or other right to
receive future RSU Awards, or benefits in lieu of RSUs, even if the RSUs have
been granted in the past.  Future Awards, if any, will be at the sole discretion
of the Company.

f.



No Impact on Other Benefits. The value of the Grantee's Restricted Stock is not
part of his/her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

14.



Change of Control Provisions. This RSU Award is subject to the Change of Control
rights and entitlements as further referenced in Appendix B to this Agreement.



16

 

--------------------------------------------------------------------------------

 

 

 

15.



Confidentiality.  Grantee agrees not to disclose, directly or indirectly, to any
other employee, director or consultant of TeleTech or an Affiliate and to keep
confidential all information related to any Awards granted to Grantee, pursuant
to the Plan, including the amount of any such Award and its vesting schedule.

16.



Severability and Entirety.  The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

The Agreement (including the Plan) constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral or written, between the Company and Grantee
relating to Grantee’s entitlement to RSUs or similar benefits, under the Plan.

17.



Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

18.



Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan and
this Agreement. The Grantee has read and understands its terms and provisions,
and accepts the RSU Award subject to the terms and conditions of the Plan and
this Agreement. The Grantee acknowledges that there may be adverse tax
consequences upon the grant or vesting of the RSUs or disposition of the
underlying shares and that the Grantee has been advised to consult a tax advisor
prior to such grant, vesting or disposition.

 

The parties have executed this Agreement as of the date first above written.

 

TeleTech Holdings, Inc.

 

 

 

By:  Regina Paolillo

      Chief Administrative and Financial Officer

 

 

 

 Anthony Tsai (Grantee)

 





17

 

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX  A

(Restricted Stock Unit Award Agreement)

 

Executive Stock Ownership Guidelines

Equity provides the opportunity for the company to further
invest in the employees who passionately uphold our
values while driving the business with an entrepreneurial spirit. Company leaders who think and act like owners
 are crucial to our success and encouraging star
 players to actively participate in company growth  is key to
 building our future together.

 

When a company’s board of  directors, shareholders and employees align their
interest in organization’s  long-
 term success, the stage is set for true transformation. To that end, TeleTech has adopted Stock Ownership
 Guidelines to encourage company leaders (vice president-level and above) to align their interests with TeleTech
 and our stockholders and to focus
 on value creation, while sharing in the company’s success. The following are
answers  to questions you
 may have about TeleTech’s new Executive Stock Ownership  Guidelines.

 

Executive Stock Ownership Guidelines

 

Q.    Why are we implementing an Ownership Guideline?

A. The Guidelines are designed to
align our senior leaders’ interests with our shareholders’ interest, driving a
 long-term vision and commitment to creating company value. The Executive Ownership Guidelines are also designed to:

 

•
  Support confidence in company strategy to execute our business transformation

•
  Allow us to remain an attractive and competitive choice for executive-level talent by adopting best practices

•   Align executive behavior with external shareholder expectation

•   Drive long-term accountability

•   Enable company success

 

Q.    How much stock should I hold as a company leader?

A.  The new Executive Stock Ownership Guidelines call for TeleTech vice
presidents and above to hold a multiplier of base compensation in TeleTech
 stock  (based on Fair Market Value (FMV) of stock as it trades on NASDAQ).
Employees will have five years from the start of this requirement (or promotion
into a new role) to meet the holding Guidelines.

 





18

 

--------------------------------------------------------------------------------

 

 

 

Employee                                                     
 Target Holding Amount

Level                                                                 
 within 5 Years

 

Chief Financial Officer                                         
 3 times current base salary

 

Executive Vice President                                     
 2.5 times current base salary

 

Senior Vice President                                        
 1.5 times current base salary

 

Vice President                                              
 0.5 times current base salary

 

Q.    Do I have to buy TeleTech stock to meet this holding Guideline?

A.  
 TeleTech does not expect you to buy TeleTech stock to meet the holdings Guidelines, and how you meet them is entirely up to
 you. Most employees will be able to meet the requirement by holding a portion of their annual equity grant (net of tax), as it
 vests.

 

Q.  
 How many shares should I consider holding from each RSU grant to meet the holding Guidelines?

A.  
How much you hold from each grant and from each vesting event is entirely up to you. Based on basic modeling, however, we believe that if you hold a percentage of each vesting event from annual Equity Grants (net
 of tax as indicated in the table below)
 you should comfortably reach the holding requirement in five years or sooner.

 

The holding guideline can be satisfied with any stock you hold including:

•    the exercise of options to purchase the company’s common stock

•    the  vesting of restricted stock; and

•    the  vesting of performance shares.

 

Employee                                             
 Guideline of Percentage of

Level                                                        
 Net Shares to Hold

 

Executive Vice President                                                    
 75%

 

Senior Vice President                                                       
 75%

 

Vice President                                                               50%

 

 

Once the holding target is reached, you should
 maintain it during your entire tenure  in the role; and as your role
 changes be aware of the changes in the holding guidelines as well.

 



19

 

--------------------------------------------------------------------------------

 

 

 

Q.  
What happens if I don’t reach my target holding amount within the five-year time frame due to
market volatility or amount of my equity awards?

A.   If the actual Equity Grants you receive and/or market price volatility does
not allow an employee to reach the target holding level within the required
five-year time frame, the company does not expect employees to invest out of
pocket. The company expects the Equity Grants you receive to be the source for
the holding requirement and we look to you as a leader to exercise a good faith
effort to honor the requirements. If the Equity Grants you receive or market
volatility creates a challenge, discuss the matter with your supervisor and your
HC partner for a practical resolution.

 

Q.  
 What if I have a special situation (hardship) that makes maintaining the holding requirement difficult
 for me?

A.    The  Executive Ownership Guidelines is designed to align
your interests with the company’s interests and position you to share in our
success. If your personal situation makes the compliance with the Ownership
 Guidelines a hardship, speak to
your HC partner and the Executive Committee level executive responsible for
your business segment for guidance and support.

 

Q.    Whom should I contact with questions?

A.    If you have questions, please contact Pam
LeMasters, director, Global Compensation via email or by phone at 303.397.8531.

 

 

 

 

 

 

 





20

 

--------------------------------------------------------------------------------

 

 

 

APPENDIX B

(Restricted Stock Unit Award Agreement)

RSU VESTING FOLLOWING CHANGE IN CONTROL (Single Trigger).

1.



Accelerated Vesting.  Notwithstanding the vesting schedule contained in
Section 3 of the Restricted Stock Unit Award Agreement, upon a “Change in
Control” (as defined below), any unvested RSUs that would otherwise vest on or
after the effective date of the Change in Control shall be accelerated and
become 100% vested on the effective date of the Change in Control; provided,
 however, that for purposes of a Change in Control pursuant to clause 2(a), the
unvested RSUs shall be deemed to have vested immediately prior to a Change in
Control transaction described in clause 2(a) below, in order to allow such RSUs
to participate in such Change in Control transaction.

2.



Definition of “Change in Control”. For purposes of this Agreement, “Change in
Control” means the occurrence of any one of the following events:

a.



Any consolidation, merger or other similar transaction (i) involving TeleTech,
if TeleTech is not the continuing or surviving corporation, or (ii) which
contemplates that all or substantially all of the business and/or assets of
TeleTech will be controlled by another corporation;

b.



Any sale, lease, exchange or transfer (in one transaction or series of related
transactions) of all or substantially all of the assets of TeleTech (a
“Disposition”); provided,  however, that the foregoing shall not apply to any
Disposition to a corporation with respect to which, following such Disposition,
more than 51% of the combined voting power of the then outstanding voting
securities of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of at least 51% of the then outstanding Common Stock
and/or other voting securities of TeleTech immediately prior to such
Disposition, in substantially the same proportion as their ownership immediately
prior to such Disposition;

c.



Approval by the stockholders of TeleTech of any plan or proposal for the
liquidation or dissolution of TeleTech, unless such plan or proposal is
abandoned within 60 days following such approval;

d.



The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended), or two or
more persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the U.S. Securities Exchange Act of 1934, as
amended) of 51% or more of the outstanding shares of voting stock of TeleTech;
provided,  however, that for purposes of the foregoing, “person” excludes
Kenneth D. Tuchman and his affiliates; provided,  further that the foregoing
shall exclude any such acquisition (A) by any person made directly from
TeleTech, (B) made by TeleTech or any Affiliate, or (C) made by an employee
benefit plan (or related trust) sponsored or maintained by TeleTech or any
Affiliate; or

e.



If, during any period of 15 consecutive calendar months commencing at any time
on or after the Grant Date, those individuals (the “Continuing Directors”) who
either (i) were directors of TeleTech on the first day of each such 15‑month
period, or (ii) subsequently became directors of TeleTech and whose actual
election or initial nomination for election subsequent to that date was approved
by a majority of the Continuing Directors then on the board of directors of
TeleTech, cease to constitute a majority of the board of directors of TeleTech.



21

 

--------------------------------------------------------------------------------

 

 

 

3.



409A Treatment.  Notwithstanding any provision herein to the contrary, for
purposes of this Appendix B, if Grantee separates from the Company in connection
with the Change in Control, such separation shall constitute a “separation from
service” as defined for purposes of Section 409A of the Code (“Section 409A”)
with regard to Grantees who are subject to Section 409A.  If Grantee has a
“separation from service” following a Change in Control pursuant to Appendix B,
the RSUs vesting as a result of such “separation from service” will be paid on a
date determined by TeleTech (or successor) within 5 days of Grantee’s
“separation from service.”  If Grantee is a “specified employee” (within the
meaning of Section 409A) with respect to TeleTech at the time of a “separation
from service” and Grantee becomes vested in RSUs as a consequence of a
“separation from service,” the delivery of property in settlement of such vested
RSUs shall be delayed until the earliest date upon which such property may be
delivered to Grantee without being subject to taxation under Section 409A.

This Agreement and the Award are intended to be exempt from the provisions of
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, as providing for any payments to be made within the
applicable “short-term deferral” period (within the meaning of Section
1.409A-1(b)(4) of the Department of Treasury regulations) following the lapse of
a “substantial risk of forfeiture” (within the meaning of Section 1.409A-1(d) of
the Department of Treasury regulations).  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Committee determines that the
Award may be subject to Section 409A, the Committee, in its sole discretion, may
adopt amendments  to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, from time to time, without the consent of Grantee, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (b) comply with the requirements of Section 409A
and related Department of Treasury guidance and thereby avoid the application of
penalty taxes under Section 409A.

 





22

 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit B

To

Executive Employment Agreement

(Repayment Agreement of Relocation Fee for Anthony Tsai)

 

 

TeleTech Services Corporation recognizes that the relocation of an employee
 bears a toll on the employee and in recognition of this fact wants to offer a
cash allowance to defray some of these costs (up to an amount stated below.) It
is the objective of this agreement to set mutually clear expectations for both
the employer and employee with respect to the parties’ mutual responsibilities
in connection with this relocation allowance.

 

This Agreement is made and entered into this:

 

Date: By and between: TeleTech Services Corporation, with its principal place of
business located at 9197 S. Peoria Street, Englewood, CO 80112 (hereinafter
“TeleTech”)

And Employee:  Anthony Tsai (the “Employee”)

Email:

Origination:  Relocation: Englewood, CO

Amount:  

 

TeleTech supports relocation allowances in good faith that the employee will
have a productive tenure with the company. TeleTech’s vision is to create and
grow emotionally connected, valuable, lasting relationships.

As a condition of this relocation allowance, the Employee agrees that if they
voluntarily terminate their employment within 24 months of the Start Date of
his/her employment, the Employee will repay the relocation allowance to TeleTech
on the last day of employment with the company.

 

Number of months after allowance given:

 0 - 12 months = 100% repayment of allowance

13 - 24 months = 50% repayment of allowance



I acknowledge that I have received a copy of TeleTech’s Relocation Repayment
Agreement and I agree to Do the Right Thing and abide by the contents of the
document. Repayments may be deducted from my final paycheck(s) as allowed by
state law.

 

 

Accepted and Agreed

 

 

 

_________________Date:

Anthony Tsai



 



23

 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit C

To

Executive Employment Agreement

(Sample Severance Agreement and Release of Claims

)

[DATE]

 

PERSONAL & CONFIDENTIAL

 

[NAME]

[ADDRESS]

 

 

Dear [NAME]:

As you have been advised, your employment with TeleTech Services
Corporation (“TeleTech” or “the Company”) will terminate effective the close of
business on ____________ (“Termination Date”).  This letter contains a
Settlement Agreement and Release of Claims (“Agreement”) intended to resolve any
and all disputes arising from your employment and your separation from
employment with TeleTech on mutually agreeable terms as set forth below.  Please
review it carefully, and if it is acceptable to you, sign and return an original
copy to TeleTech Human Capital Department, 9197 S. Peoria Street, Englewood,
Colorado 80112 Attn: Settlement Agreements, either by mail or by hand delivery. 
If you are 40 or over, you have been provided 21 days from the date of this
Agreement to consider whether to enter into this Agreement.

 

SETTLEMENT Agreement and Release of Claims

 

This Agreement is made between ______________ (“you”) and TeleTech
(collectively, the “Parties”).  In consideration of the mutual promises and
other benefits set forth herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.



Settlement Payment:  Provided that you sign and return this Agreement, and it
thereafter becomes effective as described below, you will receive a settlement
payment equivalent to ___________________of your base salary, for a total amount
of $__________________ (“Settlement Payment”). Payment shall be made in
bi-weekly installments in accordance with the Company’s normal payroll schedule,
less applicable federal, state, and local taxes and other authorized deductions
and shall be started within 15 days of the Termination Date.

2.



Benefits:  Your current medical, dental, vision and healthcare flexible spending
account coverage (to the extent that you have a positive balance in that account
as of today’s date) will be continued until the Termination Date.  After the
Termination Date, you may continue your existing medical insurance coverage at
your own expense pursuant to your rights under federal law (commonly referred to
as “COBRA”).  You will receive information on COBRA in a later mailing.

3.



Other Compensation Due You:  You will receive payment for any salary earned
through the date of your separation from the Company, less applicable taxes and
authorized or required withholding deductions.  You understand that you will be
paid your earned wages and commissions, if any, set forth in this paragraph
regardless of whether you sign this Agreement.

4.



Reimbursement for Business Expenses:    Within five days of the Termination
Date, you will provide to the Company expense reports detailing all items, if
any, for which you seek reimbursement, and the required

24

 

--------------------------------------------------------------------------------

 

 

 

supporting documentation for such expenses.  If you hold a corporate credit card
account, and there is an outstanding amount due and owing on that account, you
must submit documentation showing that the account has been paid in full within
five days of the Termination Date and understand and agree that if you do not,
the Company may withhold any amounts due and owing on that account from the
Settlement Payment.  Your expense reports and supporting documentation will be
subject to the same level of review that all other similar submissions receive
from the Company’s Accounting Department.  The Company will reimburse you in
accordance with its existing policies and procedures.  In addition, you will
provide supporting documentation for all previously filed expense reports and
agree to cooperate with the Company’s Accounting Department to resolve in good
faith any issues relating to expenses.

 

5.



Return and Prohibition of Removal of Company Property and Records.  Except as
otherwise specifically provided in this Agreement, you shall return all Company
property and records on the Termination Date.  In the event you fail to return
such property or records provided herein, you shall be liable to the Company for
the value of all such property and records, and all reasonable costs, including
attorneys’ fees, incurred by the Company in recovering such property or
records.  Company property and records shall include, but is not limited to,
cell phones, pagers, BlackBerry devices, tablets, laptops, printers, fax
machines, and any Company related document whether in written or electronic form
and whether created by you or another person or entity. Company equipment, files
or business information of any kind, whether written, electronic, digital, or
otherwise, shall not be copied, taken or otherwise used by you without the prior
written consent of the Company.  In addition, the Company reserves the right to
pursue all legal and equitable relief available for breach of this paragraph.

 

6.



Agreement to Protect Confidential Information, Assign Inventions, and Prevent
Unfair Competition and Unfair Solicitation.   You understand that all terms and
conditions of your “Agreement to Protect Confidential Information, Assign
Inventions, and Prevent Unfair Competition and Unfair Solicitation” (the
“Non-Compete Agreement”) and any other applicable employment documents you
signed during your employment at TeleTech, survive Termination and shall remain
in full force and effect.

 

7.



Acknowledgment:    You understand and agree that, absent this Agreement, you
would not otherwise be entitled to the payment specified in Paragraph
1.  Further, by signing this Agreement, you agree that you are entitled only to
the payments described in this Agreement and that you are not entitled to any
payments that are not specifically listed in this Agreement, excluding vested
rights you may have pursuant to the Company’s 401(k), Stock Option, Restricted
Stock Units and Life Insurance plans.

 

8.



General Release of All Claims:  In exchange for the Company’s payments in
Paragraph 1, you promise that you will not sue TeleTech Services Corporation,
including its past and present parents, subsidiaries, partnerships, affiliated
companies, officers, directors, employees, or agents.  By signing below, you
release TeleTech Services Corporation, including its past and present parents,
subsidiaries, partnerships, affiliated companies, officers, directors, employees
or agents (collectively, the “Released Parties”), from any and all claims you
may have, known or unknown, that are releasable by private agreement, arising at
any time through the date that this Agreement becomes effective, which is eight
[8] days after you sign it without revoking it. The release specifically
includes and is not limited to:

 

a.any and all rights or claims under any of the following laws: Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as amended; the Civil Rights Act
of 1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Family and Medical Leave Act of 1993, as amended; the Worker
Adjustment and Retraining Notification Act, as amended; the Fair Labor Standards
Act of 1938, as amended; the National Labor Relations Act; the Occupational
Safety and Health Act, as amended; the Age Discrimination in Employment Act; the
Americans with Disabilities Act of 1990, as amended; the Civil Rights Acts of
1866, 1871, and 1991; the Equal Pay Act of 1963; the Employee Retirement and
Income Security Act of 1974, as amended; the Immigration Reform and Control Act,
as amended; the Conscientious Employee Protection Act, the Colorado
Anti-Discrimination Act and any other federal, state, or local employment
statute,

25

 

--------------------------------------------------------------------------------

 

 

 

law, or ordinance, including any and all claims of employment discrimination
based on race, color, creed, religion, national origin, sex, age, marital
status, disability, sexual orientation, lawful off-duty conduct, or retaliation;
and

 

b.any and all common-law claims such as wrongful discharge, violation of public
policy, breach of contract, promissory estoppel, defamation, negligence,
infliction of emotional distress, any intentional torts, outrageous conduct,
interference with contract, fraud, misrepresentation, and invasion of privacy;
and

 

c.any and all claims for any of the following: money damages(including actual,
compensatory, liquidated or punitive damages), equitable relief such as
reinstatement or injunctive relief, front or back pay, wages, commissions,
bonuses, benefits, sick pay, PTO pay, vacation pay, costs, interest, expenses,
attorney fees, or any other remedies; and



d.any and all claims arising under any federal or state "whistleblower" law,
including without limitation the Sarbanes-Oxley Act of 2002, the Whistleblower
Protection Act, and common-law wrongful discharge in violation of public policy.

 

9.



Age Waiver for Employee 40 Years Old or More:    By signing this Agreement, you
acknowledge that:

a.



The General Release in this Agreement includes a waiver and release of all
claims you may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.);

b.



You have carefully read, and understand, this Agreement;

c.



You have twenty-one (21) days from the date of this Agreement to consider your
rights and obligations under this Agreement and if you elect to sign it sooner,
have done so knowingly, voluntarily, and after giving it your due consideration;

d.



You were, and hereby are, advised to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;

e.



You understand that this Agreement is legally binding and by signing it you give
up certain rights;

f.



You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

g.



You knowingly and voluntarily release the Released Parties from any and all
claims you may have, known or unknown, in exchange for the payments and benefits
you have obtained by signing this Agreement, and that these payments are in
addition to any payments or benefits you would have otherwise received if you
did not sign this Agreement;

h.



You have seven (7) days from the date you sign this Agreement to change your
mind and revoke your acceptance.  To be effective, your revocation must be in
writing and tendered to TeleTech Corporate Headquarters, Human Capital
Department, 9197 S. Peoria Street, Englewood, Colorado Attn: Settlement
Agreements, either by mail or by hand delivery, within the seven (7) day
period.  If by mail, the revocation must be:  1) postmarked within the seven (7)
day period; 2) properly addressed; and 3) sent by Certified Mail, Return Receipt
Requested.  The Agreement will become effective on the eighth day after you sign
it, provided you do not revoke your acceptance.  You understand that the Company
is not required to make the payments described herein unless and until this
Agreement becomes effective; and

i.



You understand that this Agreement does not waive any rights or claims that may
arise after this Agreement is signed and becomes effective, which is after the
Company’s actual receipt of your signed signature page and after the 7-day
revocation period has expired.

10.



No Admission of Wrongdoing:  By entering into this Agreement, neither you nor
the Company nor any of the Released Parties suggest or admit any wrongdoing or
violation of law.



26

 

--------------------------------------------------------------------------------

 

 

 

11.



No Claims Filed:  As a condition of the Company entering into this Agreement,
you represent that you have not filed, and do not intend to file, any lawsuit
against the Company, or any of the other Released Parties.  This Agreement shall
not be construed to prohibit you from filing a charge or complaint with the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
participating in any investigation or proceedings conducted by either entity. 

12.



Confidentiality:  You agree that the terms of this Agreement are
confidential.  You also agree not to tell anyone about this Agreement and not to
disclose any information contained in this Agreement to anyone, other than your
lawyer, financial advisor and immediate family members, unless you are compelled
to do so by law.  If you do tell your lawyer, financial advisor or immediate
family members about this Agreement or its contents, you must immediately tell
them that they must keep it confidential as well.

13.



Breach of this Agreement:  You promise to abide by the terms and conditions in
this Agreement and understand that if you do not, the Company is entitled to
seek damages and injunctive relief.

14.



Entire Agreement:    This Agreement, together with the Arbitration
Agreement,  Agreement to Protect Confidential Information, Assign Inventions and
Non-Solicitation (collectively, the "Employee Agreements") constitute the
complete understanding between the Parties concerning all matters affecting your
employment with the Company, the termination thereof and any ongoing
responsibilities.  You hereby affirm and will comply with any and all ongoing
obligations contained in the Employee Agreements, including obligations relating
to confidentiality of Company information and binding arbitration. Moreover, you
acknowledge that no promises or representations have been made to induce you to
sign this Agreement other than as expressly set forth herein and that you have
signed this Agreement as a free and voluntary act. 

15.



Severability.    If any clause, provision or paragraph of this Agreement is
found to be void, invalid or unenforceable, such finding shall have no effect on
the remainder of this Agreement, which shall continue to be in full force and
effect.   Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

16.



Changes to the Agreement:  This Agreement may not be changed unless the changes
are in writing and signed by you and an authorized representative of the
Company.

17.



Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Colorado, excluding its choice of law rules, and
shall be binding upon the parties hereto and their respective successors and
assigns.

If you agree, please sign and return to the Company as instructed above.

By signing below, you accept

this Agreement and all of

the terms herein.

 

TeleTech Services Corporation 

 

 

By:______________________________

By:______________________________

   



 

Date:  _______________Date:______________________________

 

 

 

 

 



27

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D

To

Executive Employment Agreement

(Standard Agreement to Protect Confidential Information, Assign Inventions and
Prevent Unfair Competition and Unfair Solicitation, which the Executive signed
prior to Start Date)

28

 

--------------------------------------------------------------------------------